EXHIBIT 1 JOINT FILING AGREEMENT Each of the undersigned hereby agrees that the statement on Schedule 13D, dated February 8, 2010 (the “Schedule 13D”), with respect to the Common Stock of Berliner Communications, Inc. is, and any amendments thereto shall be, filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and that this Joint Filing Agreement shall be included as an exhibit to the Schedule 13D and each such amendment.Each of the undersigned agrees to be responsible for the timely filing of the Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning itself contained therein, but shall not be responsible for the completeness and accuracy of the information concerning any other party, except to the extent that it knows or has reason to believe that such information is inaccurate.This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, each of the undersigned has executed this Joint Filing Agreement as of the date first written above. SECTOR PERFORMANCE FUND, LP By:Sector Performance GP, LP, its general partner By:Sector Performance LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President and Chief Financial Officer HM UNITEK COINVEST, LP By:Sector Performance LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President and Chief Financial Officer SPF SBS LP By:Sector Performance LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President and Chief Financial Officer SECTOR PERFORMANCE GP, LP By:Sector Performance LLC, its general partner By: /s/David W. Knickel Name: David W. Knickel Title: Vice President and Chief Financial Officer SECTOR PERFORMANCE LLC By: /s/David W. Knickel Name: David W. Knickel Title: Vice President and Chief Financial Officer
